Citation Nr: 1222226	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-25 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from November 1976 to March 1977.  He also had various periods of service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for a lumbar spine condition and a cervical spine condition.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a March 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he injured his lumbar and cervical spines sometime during his National Guard service when he fell off of a Jeep.  Service treatment records document that the Veteran fell off a Jeep trailer in June 1980, injuring his right elbow only.  A June 1989 Statement of Medical Examination and Duty Status found that this incident occurred in the line of duty during a period of active duty for training.  

This June 1980 document indicated that the Veteran received treatment at a civilian facility following the fall, namely the Holt-Krock Clinic.  During the March 2011 hearing, the Veteran testified that he had received treatment for his lumbar spine and cervical spine conditions from a private physician, Dr. Terry Horton, after service.  Such records are not located in the claims file.  VA also has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994). VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2011).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2)(2011).  VA should attempt to obtain these records on remand.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain the Veteran's private treatment records from Dr. Terry Horton as identified during the March 2011 hearing.  The Veteran is advised that he may be required to complete an appropriate authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  The RO/AMC should attempt to obtain the Veteran's private treatment records from Holt-Krock Clinic as identified in the June 1980 Statement of Medical Examination and Duty Status.  The Veteran is advised that he may be required to complete an appropriate authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

3.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


